Matter of Timothy M.M. v Doreen R. (2020 NY Slip Op 06885)





Matter of Timothy M.M. v Doreen R.


2020 NY Slip Op 06885


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


647 CAF 19-01545

[*1]IN THE MATTER OF TIMOTHY M.M., PETITIONER-APPELLANT,
vDOREEN R., RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


MARK A. WOLBER, UTICA, FOR PETITIONER-APPELLANT.
MICHAEL G. PUTTER, ROME, FOR RESPONDENT-RESPONDENT.
JOHN G. KOSLOSKY, UTICA, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered July 12, 2019 in a proceeding pursuant to Family Court Act article 4. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Eric D.  [appeal No. 1], 162 AD2d 1051, 1051 [4th Dept 1990]).
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court